DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-6 and 15 in the reply filed on 06/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 15 is objected to because of the following informalities:
	Regarding claim 15, the examiner suggests “at least the portion of the polyether block amide polymer…” read “at least a portion of the polyether block amide polymer…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recites the limitation “based on American Society for Testing Materials (ASTM) standards”. The exact standard is not recited in the claims, and standards may change over time, thus the claim is seen as vague and indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bredt et al. (US20050003189).
Regarding claim 1, Bredt teaches a three-dimensional (3D) printing kit (see Figure 2), comprising: 
a build material composition (particulate material 20; Figures 1 and 2) including a polyether block amide polymer ([0016] The thermoplastic particulate material may include at least one of… polyether block amide); and
a fusing agent (activating fluid 26; Figure 2) to be applied to at least a portion of the build material composition during 3D printing ([0074] nozzle 28 delivers an activating fluid 26 to at least a portion 30 of the layer or film of the particulate mixture 20), the fusing agent including an energy absorber to absorb electromagnetic radiation to melt or fuse the at least a portion of the polyether block amide polymer (see claim 4).
Regarding claim 5, Bredt teaches the 3D printing kit as defined in claim 1, wherein the polyether block amide polymer has a particle size ranging from about 7 µm to about 225 µm ([0015] thermoplastic particulate material may include particles having a mean particle diameter of about 10 micrometers to about 100 micrometers).

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filou et al. (US20130052453).
Regarding claim 15, Filou teaches a three-dimensional (3D) printing composition (Abstract: thermoplastic powder composition), comprising: 

a fusing agent including an energy absorber to absorb electromagnetic radiation to melt or fuse at least the portion of the polyether block amide polymer in areas exposed to the fusing agent ([0034] composition of the invention may especially comprise dyes, colouring pigments, TiO.sub.2, pigments for infrared absorption and [0003] agglomeration of powders by melting (which is referred to hereinbelow as "sintering") is brought about by radiation such as, for example, a laser beam (laser sintering), infrared radiation).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bredt et al. (US20050003189) and further in view of Filou et al. (US20130052453).
Regarding claims 2-4, Bredt teach the 3D printing kit as defined in claim 1. However, Bredt fails to teach wherein the polyether block amide polymer has a relative solution viscosity at 250 °C ranging from about 1.55 to about 1.80 or 1.70 to about 1.80, and a relative solution viscosity at 250 °C, after the polyether block amide polymer has been heated to 1250C for up to 125 hours, ranging from about 1.55 to about 1.80, where all relative solution viscosity tests are based on American Society for Testing Materials (ASTM) standards using m-cresol as solvent.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polyether block amide polymer of Bredt with PEBAX®, as taught by Filou, because PEBAX® is a known material that is suitable to use for the same purpose (see MPEP 2144.07).
Regarding claim 6, Bredt teaches the 3D printing kit as defined in claim 1. However, Bredt fails to teach wherein the polyether block amide polymer is a ground material.
In the same field of endeavor pertaining to 3D printing using a build material composition including a polyether block amide polymer, Filou teaches wherein the polyether block amide polymer is a ground material ([0018] b) cryomilling of the mixture obtained in a) in order to obtain a powder having a D50 of less than 100 µm). The polyether block amide polymer is grounded in order to achieve a D50 of less than 100 µm with a yield of greater than 50% ([0018] cryomilling… in order to obtain a powder having a D50 of less than 100 .mu.m with a yield of greater than 50%).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bredt et al. (US20050003189).
Regarding claim 7, for the purposes of applying prior art, the “…detailing agent including a surfactant, a co-solvent, and water” is interpreted as the detailing agent comprising a surfactant, a co-solvent, and water” where the specification recites “The detailing agent 48 may include a surfactant, a co-solvent, and a balance of water. In some examples, the detailing agent 48 consists of these components, and no other components” in [0132].
Bredt teaches the 3D printing kit as defined in claim 1. However, Bredt fails to teach the 3D printing kit further comprising a detailing agent including a surfactant, a co-solvent, and water.
In a separate embodiment described in Table 2 in [0216] Bredt teaches a detailing agent (see fluid under Example 3 in Table 2 in [0216]) including a surfactant, a co-solvent, and water (see fluid under Example 3 in Table 2 in [0216] containing first solvent, second solvent and surfactant). The apparatus of Bredt is capable of producing features having dimensions on the micron scale and a surface finish of fine quality ([0080] capable of producing features having dimensions on the order of about 250 micrometers… surface finish is of fine quality).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743